Citation Nr: 0203056	
Decision Date: 04/04/02    Archive Date: 04/11/02

DOCKET NO.  98-11 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bullous emphysema 
and chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for a disability 
manifested by pain in the neck, shoulders and legs.

3.  Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from December 1953 to 
October 1957 and from June 1959 to May 1963.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery.  The Board in September 2000, 
after a Board hearing, remanded the issue of service 
connection for residuals of a head injury to the RO.  The 
Board held that the veteran had submitted a well-grounded 
claim but that a remand was required to have the RO complete 
additional development before a final appellate decision on 
the merits of the claim.  Thereafter, another Member of the 
Board presided at a second hearing in this appeal and heard 
testimony on the remanded issue as well as the other issues 
now before the Board.

The Board's procedural rules provide that the Member or 
Members who conduct the hearing shall participate in making 
the final determination of the claim, subject to exceptions 
that are not applicable here.  38 U.S.C.A. § 7107(c); 
38 C.F.R. § 20.707.  The Chairman may assign a proceeding 
instituted before the Board to an individual Member or to a 
panel of three or more Members for adjudication and may 
participate in such proceeding.  38 C.F.R. § 19.3.  

It is the Board's general policy that all issues over which 
the Board has jurisdiction in an individual case, that are of 
the same type and ripe for disposition, should be combined 
and disposed of in one decision.  This general policy 
provides that cases returned to the Board for further 
consideration following remand to an agency of original 
jurisdiction will be assigned to the remanding Member or 
Members.  

However, an exception exists where, as here, multiple Members 
conduct hearings covering the same issue.  In such 
circumstances a panel will decide the entire case, with the 
Members who conducted the hearings being included in the 
panel.  Thus, in accord with section 19.3(a) a third Member 
has been designated to serve with the Members who conducted 
hearings on an issue in this appeal as a panel to decide the 
entire case.  38 C.F.R. §§ 19.14, 20.102. 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, § 7, 114 Stat. 2096 (2000), has a provision for 
readjudicating a claim at the request of the claimant or on 
the Secretary's own motion, if the claim was denied as not 
well grounded and became final between July 14, 1999 and 
November 9, 2000.  The Board in September 2000 denied claims 
of service connection for low back and right ankle disability 
as not well grounded and the veteran did not appeal the 
decision.  

While VA is not required to seek out such claims, the current 
policy provides that when the Board discovers a claim which 
meets the section 7 criteria during the course of review, and 
the claim is not currently on appeal, the claim should be 
referred to the RO.  The claimant is advised that he may also 
request readjudication of the claims of service connection 
for low back and right ankle disability.  


FINDINGS OF FACT

1.  The competent, probative evidence does not show that the 
veteran currently has any residual disability linked to a 
head injury he sustained in military service.

2.  It has not been shown that the veteran's bullous 
emphysema and COPD are related to military service on the 
basis of claimed exposure to asbestos or claimed exposure to 
gas during military service.

3.  There is no competent medical evidence establishing a 
disability manifested by pain the neck, shoulders and legs, 
including arthritis or peripheral neuropathy related to 
military service. 


CONCLUSIONS OF LAW

1.  Residuals of a head injury were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3,159 and 3.326(a)).

2.  Bullous emphysema and COPD were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3,159 and 3.326(a)).

3.  Disability manifested by pain the neck, shoulders and 
legs was not incurred in active service, and arthritis or 
peripheral neuropathy may not be presumed to have been 
incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3,159 
and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The veteran's service medical records show X-rays of the 
skull, left hip and right ankle during the hospitalization 
were read as showing no significant abnormality.  A clinical 
record entry in June 1957 noted part of a building torn down 
was caught by wind and fell on him, striking a glancing blow, 
and laid on top of him.  The examiner reported a laceration 
of the nose, sprain of the right ankle and contusion of the 
left hip. 

The service medical records show normal lungs, normal upper 
and lower extremities and a normal spine reported on 
examination in 1957 for discharge from military service.  It 
was noted on the examination report that he had trouble 
breathing through his nose and some morning chest pain and 
pressure.  

A medical history of military hospitalization prepared in 
1959 noted he was an inpatient for one day in June 1957, and 
that the diagnoses were contusion, right ankle and left hip 
and lacerated wound of the bridge of the nose.  The history 
noted an accident occurred when a section of a building gave 
way and fell on him during assigned duties in demolishing the 
structure.

A private physician wrote in 1959 that the veteran reported a 
building fell and resulted in a head injury, and that he had 
a rather severe headache at times.  The examiner noted the 
veteran had no visible scar on the head and that he stated 
the treatment he received was at the time of the injury.  The 
diagnoses included residuals of headaches, periodic since 
part of a building fell on the veteran in 1957.  The examiner 
also reported diagnoses of residuals of injury to the nose, 
right ankle and low back.

The veteran did not report for a VA examination scheduled in 
August 1959.  The RO advised him by letter in September 1959 
that no further action would be taken unless he was willing 
to report for an examination.  

He was next heard from regarding the claimed head injury 
residuals in August 1996, and he enclosed a copy of the 
September 1959 VA letter with his correspondence.  

The RO obtained records that the veteran identified in 1997 
pursuant to a request for assistance.  The RO requested VA 
records from a facility the veteran had specified, but none 
were located for the time period he mentioned.  The report of 
the veteran's hospitalization in 1984 for indigestion noted 
that he had been a heavy smoker all his life, and that he had 
an unremarkable chest X-ray. 

The records from O.D.M., M.D., refer to a hurt back moving 
boxes at work late in 1985.  The veteran was hospitalized in 
mid 1988 for an inguinal hernia and the record shows he was 
described as a heavy smoker over the years who had never been 
exposed to any known air pollutants.  He reportedly had a 
basically negative past medical history.  A chest X-ray was 
read as showing clear lungs and bilateral, diffuse pleural 
thickening and no pleural calcifications.  The physician 
reader reported that this degree of diffuse bilaterally 
symmetric pleural thickening may be related to asbestos 
exposure, but that this was a nonspecific finding in the 
absence of pleural calcification.  The physician reader 
recommended correlation with occupational exposure.  The 
discharge summary showed the diagnoses included COPD with 
pulmonary fibrosis.  Dr. O.D.M. reported the veteran had a 
rather advanced degree of pulmonary fibrosis and COPD 
apparently from smoking three packs of cigarettes a day.  

He was hospitalized in 1990 and had a chest X-ray read as 
showing mild chronic obstructive changes.  The summary 
described his past medical history as negative except for 
some back problems.  He was hospitalized early in 1992 for 
acute bronchitis and COPD.  Pulmonary function testing was 
interpreted as suggesting mild obstructive lung disease, and 
that restrictive lung disease may be present.  The report 
noted he smoked two packs a day for 40 years.  A chest X-ray 
was read as showing mild changes suggesting COPD and the 
reader's opinion was COPD.  The summary reported that he was 
known to have rather severe COPD.   

The record of treatment from J.P.M., M.D., shows the veteran 
was seen late in 1995 for back pain and right lower extremity 
pain related to an on the job injury when he slipped pulling 
a pallet.  He had a prior problem in 1990 related to a 
similar episode.  The records in 1996 show complaints of 
lower extremity pain, another back injury, and a reference to 
lumbar spondylosis.  Magnetic resonance imaging (MRI) reports 
from the early 1990's were directed to the lower spine.

The clinical records received from R.A.H., M.D., show the 
veteran was first seen in August 1996 and noted to have been 
a smoker.  An X-ray was read as showing bronchitis and COPD.  
The initial interview shows he complained of pain in both 
legs, cramps and pain in the calves at night.  The impression 
included lower extremity pain, rule out claudication.  He was 
seen the next month and assessed as having bronchitis and 
underlying COPD and COPD with emphysema.  He also complained 
of left shoulder pain that he thought resulted from unloading 
a truck.  The left shoulder pain was felt to be tendinitis, 
since he had some tenderness to palpation in the muscular 
area around the shoulder capsule.  Follow-up noted resolving 
tendinitis of the left shoulder and that negative arterial 
studies in the legs ruled out claudication.

Dr. R.A.H. reported late in 1996 that the veteran complained 
of shortness of breath and described him as a "big time 
smoker" of more than 40 years.  A chest X-ray was read as 
showing COPD and segmental atelectasis associated with COPD.  
A computerized tomographic (CT) study was read as showing 
COPD changes and bullous changes.  Test of pulmonary function 
was interpreted as showing moderate obstructive lung defect, 
and a restrictive defect could not be excluded.  The report 
noted he smoked 21/2 packs per day for 40 years.  The clinical 
reports also mention left shoulder pain as chronic recurring 
tendinitis. 

Other reports from late 1996 from A.L., M.D., who saw the 
veteran on referral, noted he smoked 11/2 to 2 packs of 
cigarettes a day from age 15 until late in 1996, and had 
worked as a truck driver.  The physician felt he had some 
sort of interstitial process overlying his obstructive lung 
disease.  

Follow-up in late 1996 and early 1997 showed the physician 
felt the veteran had some sort of neuromuscular process that 
involved the respiratory system, and noted the pulmonary 
function showing obstructive defect and suggesting 
restriction.

The record shows a two-day hospitalization in December 1996 
with the principal diagnosis of severe COPD and emphysema, 
and severe osteoarthritis of the neck and back.  The summary 
noted the veteran was treated for COPD-type symptoms and that 
he obviously had a long pack-year history of smoking.  The 
report of hospitalization from December 1996 to January 1997 
shows diagnoses of restrictive lung disease of undetermined 
etiology and obstructive lung disease secondary to tobacco 
use.  

The pulmonary function test was interpreted as showing 
moderate obstruction and mild restriction.  Dr. A.L. noted 
the veteran's problems were of undetermined etiology, but 
that he smoked 11/2 to 2 packs of cigarettes daily until the 
previous September.  His assessment was that the etiology for 
the veteran's lung problem remained obscure, and that he did 
not have enough lung disease on his pulmonary function 
testing to suggest that this was all a COPD-type problem.  
Dr. A.L. felt that other possibilities were pulmonary emboli, 
early lymphangitic carcinoma or interstitial lung disease 
superimposed on some degree of chronic obstructive lung 
disease.  

A neurology consultant evaluated the veteran during this 
hospitalization.  The veteran reportedly did not have a 
recent history of head trauma or loss of consciousness, and 
he did not complain of significant headaches.  He complained 
of occasional neck pain that was not felt to be a significant 
problem.  He said his left arm may have reduced grip at 
times, and that he had transient hot and cold sensation in 
the legs.  He denied memory, thinking, concentration, balance 
or coordination problems.  It was noted he smoked for 
approximately 45 years.  The impression was nonfocal 
neurological examination, and no reported symptoms by history 
or examination to suggest neuromuscular disease.

A report of a MRI of the cervical spine in early 1997 was 
read as showing no gross compression of the spinal cord or 
lower brain stem, and a grossly normal appearing spinal cord.  
The clinical information provided for the study was that he 
passed out when lying down.  

Dr. R.A.H. wrote in July 1997 that he had followed the 
veteran for about a year for severe COPD, and that the 
veteran had been under the care of a neurologist for syncopal 
attacks.  Dr. R.A.H. stated it was his understanding that the 
veteran had suffered a "blow & concussion" to the back of 
the head in service in the 1950's.  He stated that although 
it was impossible to prove this trauma had anything to do 
with the veteran's attacks, it was interesting that neurology 
services could not find any other source or cause for these 
episodes.  He felt that this trauma may possibly cause or 
have an additive effect on recent events. 

Records received from the Kirklin Clinic show G.C.C., M.D., a 
neurologist, reported in late 1997 that the veteran had 
probable "CIDP" with predominantly respiratory involvement 
and restrictive lung disease.  There was no reference to 
headaches.  The clinic pulmonary examiner's diagnoses from 
June to December 1997 included restrictive lung disease with 
basilar atelectasis due to muscular weakness, COPD, history 
of tobacco use and history of sensory motor polyneuropathy.  
In June 1997 the physician reported that the veteran had 
mixed obstructive and restrictive disease according to 
pulmonary function testing and that his COPD was likely 
related to a long history of tobacco smoking.  The physician 
opined that the restrictive defect was likely related to his 
neuromuscular weakness and he certainly could have some mild 
pulmonary fibrosis early on as well.  

The Kirklin Clinic reports show in March 1997 S.J.O., M.D., 
reported that the veteran had a back injury in 1995, and that 
his problems began after that.  He had intermittent numbness 
of the entire left hemibody.  He denied pain in the back of 
the neck.  The veteran had a past medical history of 
restrictive and obstructive pulmonary disease.  The physician 
reported that preliminary electrophysiological studies were 
indicative of a diffuse sensory motor polyneuropathy with 
features of demyelination.  

Follow-up later in March 1997 noted he had episodes of sudden 
loss of consciousness preceded by feeling short of breath.  
Notes later in 1997 indicated that the shortness of breath 
was less likely due to demyelinating polyneuropathy and that 
amyotrophic lateral sclerosis (ALS) was ruled out.   

Dr. R.A.H. reported in December 1997 that the veteran 
complained of some joint pain and arthritis pain as well as 
some joint stiffness.  The physician stated there was no 
evidence of active synovitis, but he did have crepitus in the 
knees and shoulder areas, and a somewhat stiff right 
shoulder.  The assessment included osteoarthritis with recent 
exacerbation of pain.  Early in 1998 he complained of slowly 
losing the left arm, and he was found to have some wasting in 
the hypothenar area of the left hand.  The assessment notes 
some radiculopathy and wasting of the left arm and hand, and 
severe and ongoing osteoarthritis.  

In late 1998 the veteran reportedly complained of pain in the 
lower extremities, and pain around the left neck, shoulder, 
arm and chest that appeared to be a cervical radiculopathy-
type pain.  Dr. R.A.H. told him the lower extremity edema was 
a result of the severe lung disease and pulmonary 
hypertension.  He had decreased range of motion of the neck 
and radicular type pain in the left shoulder and arm, and 
limited range of motion of both shoulders that suggested 
osteoarthritis.  The assessment included osteoarthritis.  
Osteoarthritis, without the specific location being noted, 
was mentioned in other reports from Dr. R.A.H. dated through 
mid 1999.  The reports in late 1999 mention COPD, dependent 
edema and secondary right-sided heart failure.  On one 
occasion, Dr. R.A.H. stated the veteran described a "weird 
feeling" in the upper thoracic area, left shoulder blade 
area, that he told of every time he came in.

The veteran argued on appeal that the service medical records 
showed a head injury occurred, and that the doctors who cared 
for him had passed away.  In early 1999 he wrote that he had 
severe pain in his neck, shoulders and legs and that all 
disabilities were incurred in service as they are shown in 
the service medical records.  He asserted he was on oxygen 
due to the head injury in service.  

In another letter later in 1999, he contended that severe 
respiratory problems and head problems were service-
connected.

Thereafter, the RO in 1999 asked the veteran to identify 
treatment for his respiratory problems since military 
service.  A VA examiner in June 1999 reported the veteran's 
history of a building collapse that caused injury to the top 
of the head from some nails, and a board in addition to 
injuring his nose.  The examiner said there was no scar noted 
in the scalp or at the top of the head.  The diagnosis was 
status post nose laceration/scar. 

Dr. R.A.H. wrote in July 2000 that the veteran had COPD and 
bullous emphysema, and was oxygen and steroid dependent.  He 
wrote the veteran had a history of an old back injury that 
continued to limit his activity.  He stated that it was his 
understanding that the veteran had an injury to the back in 
1957 during a building collapse from which he suffered a head 
injury.  Dr. R.A.H. wrote that although we cannot prove this, 
certainly an old injury such as this could contribute to 
chronic headaches and neck pain even today.  He stated that 
he had treated the veteran off and on for chronic headache.  

At the Board hearing in July 2000 the veteran mentioned that 
physicians had felt smoking caused his COPD noted initially 
many years after service (Transcript (T) pages 32-34, 37-38).  
He recalled cleaning phosgene gas cylinders during his first 
period of military service, and that he had no problem 
breathing at the time.  He said he did not have a gas mask, 
but he recalled being asked at the time if he had one (T 15, 
36).  Regarding a head injury, he said he had a scar at the 
top of his head from where a wood beam struck him.  

He recalled that during his first period of military service 
part of an annex building was blown over, and a wood beam hit 
the back of his head.  He said that he had a scar on the top 
of his head from this, and he believed the separation 
examination was done before the injury.  The veteran said he 
had headaches since the accident that were mild, went away, 
and then returned in the 1990's.  

He recalled the physicians he had advised regarding the 
injury (T 2-3, 6, 9, 12,and 21-25).  As for pain in the neck, 
shoulders and legs he stated he had no idea what caused the 
leg problem.  He recalled the problem began in the 1960's, 
when he would have numbness and lose his balance.  He also 
mentioned problems with his shoulder and back (T 17, 39).

The veteran asserted in October 2000 that bullous emphysema, 
COPD, and neck, shoulder and leg pain were all service-
connected in the medical reports.  He wrote that service 
records showed a building fell on his head and injured his 
head, back, neck, nose and both legs.  He asserted there was 
a record of leaked gas that entered his lungs along with 
asbestos from tearing down the building.

VA examined the veteran late in 2000 in connection with the 
head injury claim.  He stated that he was neurologically 
stable until 1956 when a building fell on him, and then he 
was hospitalized for approximately three days.  He stated 
that he initially lost consciousness and woke up in the 
hospital and did not have an immediate problem other than 
headaches.  The examiner noted the description of the 
headache frequency and manifestations, and that the veteran 
did not describe any history of bulbar changes or similar 
symptoms.  He also noted the veteran's reported instances of 
falling, as described by the veteran and his spouse.  The 
examiner noted the veteran's medical history of COPD and 
emphysema, and ongoing history of osteoarthritis.  Regarding 
military history, the examiner said the veteran reported he 
was discharged in 1957 without any residuals from head 
injury, and served again until 1963 without any limitations.  

The examiner reported that the scalp was not tender and 
without any recent evidence of trauma.  The examiner 
completed a mental status examination, examination of the 
cranial nerves, motor and sensory examination and cerebellar 
examination.  The examiner also reported having reviewed the 
medical record and noted that there were no other records 
specifically pertaining to his head injury or any other 
neurological function.  

The examiner reported an impression of status post head 
injury.  The assessment was that the veteran did not appear 
to have any residual from this injury, both immediately as 
evidenced by his continued service, as well as his 
reenlistment without limitations.  The examiner stated that 
he was currently incapacitated due to his pulmonary problem 
rather than any neurological problem.  

Regarding recurrent falls, the examiner reported being unable 
to discern any focal neurological findings that would give 
any clue as to why he may have these falls.  The examiner 
stated that the COPD and congestive heart failure history 
suggested these bases for syncope as well.  The examiner 
stated that it did not appear that he had any focal 
neurological finding to suggest ongoing neurological 
problems.  The examiner felt that it would be unlikely that 
the episodes were temporally related to his service since 
they occurred nearly thirty to forty years later.  The VA 
examiner noted that private physician notes did not reveal he 
complained of the problem previously.

The examiner also commented that peripheral neuropathy was 
manifested by loss of vibratory sense in the lower 
extremities and decreased discrimination.  The examiner 
related ankle edema to the veteran's congestive heart 
failure. 

The examiner's impression included cervical spondylosis.  The 
examiner noted the atrophy of the hand muscles, flattening of 
the left triceps and bilateral lower extremity paresthesia 
and weakness may be related to this, and this may be 
attributing to his falls.  The examiner felt this was a 
nonservice-connected abnormality and did not appear to be 
related to his head injury, but a natural history of his 
arthritic change.

At the Board hearing in August 2001, the veteran asserted 
previous contentions regarding exposure to gases in service, 
and he expressed a belief that physicians had included 
opinions regarding his pulmonary disease.  He also discussed 
his smoking history stating he smoked up to four packs a day 
as a truck driver (T 2, 7-11 and 19-20).  

Regarding a head injury, the veteran related that he was hit 
across the back of the head and nose, remained hospitalized 
over a weekend, and had treatment after service in the late 
1950's for which there was no record available.  He stated he 
was treated during his second period of military service, and 
that VA and private physicians he named had treated him for 
head injury residuals (T 2-3, 5-7). 

Concerning pain in the neck, shoulders and legs, he recalled 
that he did not have severe headaches or pain until the 
building collapsed on him, that he had a "knot" which the 
physicians wanted to "shun away from" (T 11-12).  He said 
that it was not in his records, but an imbedded piece of 
material was removed from his head and that he was in the 
hospital more than one day.  He stated that doctors had not 
used the term traumatic arthritis from old injuries in regard 
to the legs and shoulders.  He said his leg collapse started 
several years ago (T 12-13).  The veteran related that he 
contacted a comrade who recalled his hospitalization, and 
that he wore a "turban" and that his nose was bandaged.  
The veteran said that this person did not return a notarized 
statement as requested (T 22).  His spouse of many years 
testified regarding her awareness of his problems and that he 
had not been told why 
he passes out (T 13-14, 20).  The veteran related his work 
history, and that he had disability from Social Security on 
account of his back (T 16-18).

Criteria

Service connection may be granted for a disability resulting 
from personal injury or disease contracted in the line of 
duty.  38 U.S.C.A. §§ 1110, 1131.

Where a veteran served continuously for 90 days or more 
during a period of war or peacetime service after December 
31, 1946, and arthritis or peripheral neuropathy becomes 
manifest to a degree of 10 percent or more within 1 year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107; 
38 C.F.R. §§ 3.307, 3.309.

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  

Each disabling condition shown by a veteran's service 
records, or for which he seeks a service connection must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence.  
Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes. 

This rule does not mean that any manifestation of joint pain, 
any abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic." When the disease identity is established (leprosy, 
tuberculosis, multiple sclerosis, etc.), there is no 
requirement of evidentiary showing of continuity. 

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient. Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Evidentiary assertions made are presumed truthful unless they 
are inherently incredible or when the fact asserted is beyond 
the competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

In order to establish entitlement to service connection, in 
general, there must be:
(1) competent evidence of a current disability (a medical 
diagnosis) usually shown by a medical diagnosis, Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) and  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); (2) incurrence or 
aggravation of a disease or injury in service, this element 
may be shown by lay or medical evidence, Layno v. Derwinski, 
6 Vet. App. 465, 469 (1994) and Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) and (3) a nexus between the in-
service disease or injury and the current disability, such a 
nexus must be shown by medical evidence.  Lathan v. Brown, 7 
Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 Vet. 
App. 91. 93 (1993).  See generally Caluza v. Brown, 7 Vet. 
App. 498 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Analysis

Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA).  The 
law is now codified at now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West Supp. 2001).

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order).

The Board observes that the appellant has not indicated at 
any stage in this appeal that pertinent or crucial evidence 
regarding COPD, emphysema, head injury residuals and claimed 
disability manifested by pain in the neck and shoulders 
exists, or was brought to the attention of the RO or the 
Board, but not requested.  The matters on appeal are not 
questions that VCAA would not affect.  See for example Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); Livesay v. 
Principi, 15 Vet. App. 165 (2001).

The RO notified the appellant of the evidence needed to 
substantiate the claims through the statements of the case, 
and other pertinent correspondence.  The appellant was 
afforded the opportunity to submit arguments in support of 
the claim, and in fact did so.  The appellant also appeared 
at two Board hearings.  He was given ample opportunity to 
identify evidence that could support the claims and he did 
so.  As noted previously, the veteran did not identify 
evidence at the hearing that is not on file, but crucial to 
the claims for service connection. 

The Board must observe that the RO issued a supplemental 
statement of the case in May 2001 that addressed the matters 
at issue on the merits.  Thereafter, at the recent Board 
hearing, he offered testimony on all issues on appeal.  

Thus, Board finds that the relevant evidence available for an 
equitable resolution of the appellant's claim has been 
identified and obtained.  The veteran received a VA 
examination that addressed the claimed head injury residuals 
as well as claimed disability of the neck, shoulders and 
legs.  The extensive record of private treatment offered 
evidence pertinent to the claim for service connection of 
bullous emphysema and COPD as well as other claimed disorders 
as it contained pertinent medical history and conclusions 
regarding the likely etiology.  38 C.F.R. §§ 3.326, 3.327. 

As noted previously crucial evidence of either current 
existence of claimed disabilities and a nexus to service, as 
applicable, has already been obtained.  The current record 
appears adequate from the standpoint of compliance with the 
applicable law or VA regulations.  The veteran has referred 
to information in private treatment records regarding the 
matters at issue and those records have been obtained.  He 
also informed the Board that certain evidence no longer 
exists.  In addition VA records were also requested and VA 
examined him as directed in the Board remand.  McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).  

The Board remand asked the RO to obtain an examination to 
fulfill the duty to assist and the RO action in response to 
the Board remand substantially complied with the directive.  
Stegall v. West, 11 Vet. App. 268 (1998).  

No other crucial but outstanding records that are likely 
available have been mentioned to warrant expenditure of 
additional adjudication resources.  Baker v. West, 11 Vet. 
App. 163, 169 (1998); Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  
Further, the veteran has not disputed that VA has completed 
the development required.  See Dixon v, Gober, 14 Vet. App. 
168, 173 (2000); Davis v. West, 13 Vet. App. 178, 184 (1999); 
Earle v. Brown, 6 Vet. App. 558, 562 (1994). 

The Board finds, therefore, that VA has fulfilled its 
obligation to the appellant, informing him of the reasoning 
against the claim and providing the pertinent VA regulations.  
The Board has not overlooked the recently published VA 
regulations that implement the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3,159 and 3.326(a)).  However, these provisions do 
not provide any rights other than those provided by the VCAA.  

VA defined "competent medical evidence" in section 
3.159(a)(1) of the new regulation to mean evidence provided 
by a person who, through education, training, or experience, 
is qualified to offer medical diagnoses, statements or 
opinions.  VA intended that the term would include statements 
conveying sound medical principles found in medical 
treatises, medical and scientific articles, and research 
reports or analyses.  There are medical records that contain 
opinions regarding the etiology of pulmonary, joint and 
extremity disorders and claimed residuals of a head injury.

VA defined "competent lay evidence" in section 3.159(a)(2) 
to mean evidence not requiring that the person offering it 
have specialized education, training, or experience.  VA 
intended that lay evidence would be considered competent if 
offered by someone who has knowledge of facts or 
circumstances and conveys matters that can be described by a 
lay person.  

Accordingly, while a lay person would not be competent or 
qualified to offer medical opinions or to diagnose a medical 
condition, a claimant or other lay person would be competent 
to describe symptoms of disability experienced or observed in 
him/herself or others.  Thus the veteran may be competent to 
describe symptoms but he is not competent to link such 
manifestations to events that occurred decades earlier.

To implement the new law, VA also explained that it would 
assist claimants by requesting relevant records in the 
custody of a Federal agency or department.  The VCAA does not 
define relevancy.  However, in Counts v. Brown, 6 Vet. App. 
473 (1994), the Court discussed a number of circumstances 
where it found that the duty to assist had not been breached 
because the appellant had made no showing of the relevance of 
the desired evidence to the claim for benefits and the 
relevance was not otherwise readily apparent.  

The Court also cited to the definition of "relevant 
evidence" contained in Rule 401 of the Federal Rules 
Evidence:  "evidence having any tendency to make the 
existence of any fact that is of consequence to the 
determination of the action more probable or less probable 
than it would be without the evidence".  However, in this 
case there existed competent evidence against a fact of 
consequence so in absence of any assertion that the remote 
records constituted evidence supporting the claim, the Board 
believes there is no obligation to build upon ample evidence.  
This is so in particular where the relevancy of remote 
records has not been established.  Further the relevancy test 
under VCAA applies to records held in Federal facilities, 
agencies such as SSA, as well as private sources.  

The SSA benefit is reportedly based on a back disorder, which 
is not at issue here.  VA also noted in response to the 
commenters who cited the difficulty of obtaining service 
medical records that in a compensation claim it is the 
responsibility of VA rather than the claimant to obtain those 
records if they are relevant to the claim and maintained or 
held by a governmental entity.  See 66 Fed. Reg. at 45,624.  

Again, relevancy is a criterion for a request of service 
medical records and as noted herein, an examiner recently 
based an opinion regarding head injury residuals on the 
veteran's recollection that he served without limitation.  
Thus his hearing testimony that recalled treatment in his 
second period of service does not compel the Board to delay a 
decision pending an inquiry for these records in view of the 
medical opinion which undoubtedly inquired about 
manifestations after the initial injury and any impact on his 
subsequent military duty.

Pertinent to the claim for service connection of emphysema 
and COPD, VCAA provides under section 5103A(d)(1) that VA 
must provide a medical examination or obtain a medical 
opinion in compensation claims "when such an examination or 
opinion is necessary to make a decision on the claim."  
Section 5103A(d)(2) provides that an examination or opinion 
is "necessary" if, with other elements of current 
disability and possible association to military service, the 
record does not contain sufficient medical evidence to decide 
the claim.  

Implementing this statute, VA provided pertinently at section 
3.159(c)(4) that, in claims for disability compensation, VA 
would provide an examination or obtain a medical opinion if, 
after completing its duty to assist a claimant in obtaining 
records from Federal agency and non-Federal agency sources, 
the evidence of record does not contain sufficient competent 
medical evidence to decide the claim.  

The record contains a comprehensive record of evaluation and 
treatment for a pulmonary disorder, including an evaluation 
for environmental pollutants, and considered asbestos 
exposure early on, but that diagnosis has not been mentioned 
after many years of observation.  Other claimed disorders 
have been carefully evaluated through examination.  Thus, the 
Board believes that the medical evidence is competent and 
sufficient to decide the claims without further examination.  
Clearly clinicians considered the asbestos theory of 
causation and environmental pollutants now advanced by the 
veteran when he was evaluated privately in the 1980s.  
Therefore, the Board finds that the appellant will not be 
prejudiced by its actions, and that a remand for adjudication 
of his appeal by the RO under the new law would only serve to 
further delay resolution of the appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

Bullous emphysema and COPD

Initially, the Board observes that the veteran's theory of 
service connection for the pulmonary disability rests solely 
on claimed exposure to asbestos and leaking gas in service.  

There has been sufficient development of the claim in the 
Board's opinion to support an informed determination on the 
merits.  The Board believes that further development would 
appear inattentive to the circumstances of the case or 
protractive.  See Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  The 
Board believes the contradictory history regarding the 
pulmonary disorder weighs against additional development.  In 
addition, the Board observes that the record includes 
numerous references to tobacco use-related illness although 
he has not claimed tobacco use in service as the basis for 
service connection of his pulmonary disability.  This 
information is probative in the determination of the matter 
at issue and will be discussed further.  38 C.F.R. §§ 3.326, 
3.327. 

Initially, the Board observes that where the determinative 
issue involves causation or a medical diagnosis, competent 
medical evidence is required.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  The claimant does not meet this burden 
by merely presenting lay opinion because he is not a medical 
health care professional and does not constitute competent 
medical authority.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions in such circumstances 
cannot constitute cognizable evidence, and as cognizable 
evidence is necessary to substantiate a claim, Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  

The veteran, however, does not submit medical evidence 
linking pulmonary disability to the claimed exposures in 
service.  The medical evidence contradicts his assertion and 
shows that his line of reasoning is not supported in the 
various medical records.  The Board has noted the guidance in 
VAOPGCPREC 3-00 regarding the adjudication of claims based on 
asbestos exposure and that the veteran may be competent to 
opine regarding claimed exposure.  

However, the Board finds that the medical evidence is not 
sufficient to relate a current pulmonary disability to 
specific in-service occurrences.  It includes development of 
the etiology for his current respiratory disability by 
specialists who obtained pertinent history.  However, for the 
reasons discussed in detail below, the claim must be denied. 

The Board observes that the veteran's emphysema and COPD have 
been linked to smoking.  The Court has held that it is the 
Board's duty to determine the credibility and weight of 
evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  The 
veteran has not found medical support in any medical 
statement or opinion.  The evaluation of his COPD and 
emphysema is well documented since the 1980's and no 
clinician has explained the etiology in the context of 
asbestos or gas exposure.  

The veteran's assertions have no presumed credibility in the 
merits adjudication where probative value of the evidence 
must be weighed.  A presumption that it is credible and 
entitled to full weight does not apply.  Equal weight is not 
accorded to each piece of material contained in a record; 
every item of evidence does not have the same probative 
value.  A more critical review of the evidence is required.  
See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 
7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 
461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  

Regarding pulmonary disease, private opinions are 
consistently against claimed inservice asbestos or gas 
exposure as a cause of his COPD and emphysema.  

Although early on a radiologist qualified the potentially 
significant diagnostic markers, there was no clinical 
correlation of asbestos related disease.  The examiner in 
1988 offered no rationale for asbestos exposure based upon a 
review of the clinical data in light of the veteran's 
history.  The final assessment was that the pulmonary 
fibrosis and COPD were apparently from smoking three packs of 
cigarettes a day.  This suggests strongly that there was no 
clinical correlation for asbestos exposure.  The Board 
assigns significant weight to this conclusion since it was 
undoubtedly made with the radiology report in mind and took 
into account the veteran's history.  

The Board cannot overlook that the initial reference to 
asbestos or gas exposure in military service appears only 
recently in contentions made in connection with a VA 
compensation claim, whereas no such assertion was made in 
1988 or later to private examiners who carefully sought to 
establish the likely etiology of his pulmonary disease.  None 
of the reports mention asbestosis or possible nexus to 
asbestos or gas exposure as alternative etiologies to 
smoking, which has consistent support in the record.

Thereafter, the theory of causation for COPD/emphysema as a 
result of smoking was echoed in the extensive records from 
Dr. R.A.H. and the Kirklin Clinic.  Their opinions do not 
ignore the veteran's smoking history, and he apparently did 
not provide another likely basis for them to consider.  It 
must be observed that the veteran did not suggest he only 
recently learned of the potential for asbestos or gas 
exposure as a reason for failing to advise the private 
clinicians of it previously.  In essence, none offered a 
rationale why asbestos exposure was a more likely causative 
agent than smoking.  The veteran is correct in his testimony 
that physician's had commented regarding COPD and emphysema.  
However, their conclusions do not support his assertion.  He 
apparently has not mentioned his claimed asbestos exposure or 
gas exposure to them but if that is the case he has not 
offered to explain his failure to do so.  

Thus the Board may reasonably question assigning any 
probative value to his assertions of exposure in service.  On 
the other hand, if his personal physicians were advised of 
this history, they apparently have not found it significant 
to mention in any diagnostic assessment.  

The Board assigns significant weight to the various opinions 
regarding the veteran's bullous emphysema and COPD in view of 
the information relied on and comprehensive review of the 
record.  The Kirklin Clinic examiner in 1997 noted the likely 
etiology was a long history of tobacco smoking.  A 
restrictive defect was likely neuromuscularly based.  Earlier 
in 1984 a clinician noted his life long heavy smoking.  
Hospital evaluation in 1996 found obstructive lung disease 
from tobacco use.  Neither do the records from Dr. R.A.H., 
who has evaluated him on a regular basis over many years, 
account for the COPD and emphysema on a basis other than 
smoking.  The medical evaluators of the respiratory 
disability reached conclusions undoubtedly based on reported 
history, which is reasonably presumed truthful to assist the 
clinicians in determining the likely cause of the disorder 
and its appropriate treatment.  

The private evaluations are seen as adequate for deciding the 
claim without a requirement for additional examination, as 
they are comprehensive and sought to identify the etiology of 
his illness.  They assessed the veteran's COPD and emphysema 
and offered a plausible basis for the conclusion the claimed 
disease is smoking related.  Undoubtedly the analysis took 
into account factors specific to the veteran's case, which 
adds to the probative value.  

On the other hand, there is no contemporaneous opinion 
mentioned that suggests the veteran has a COPD/emphysema 
disability linked to claimed exposures in military service so 
as to call reasonably into question the conclusions reached 
in the record relied on.  As with any piece of evidence, the 
credibility and weight to be attached to various medical 
opinions is an adjudication determination.  Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  However, it is well 
established that lay observation is not sufficient to 
establish a medical diagnosis or causation.  

The conclusions made in evaluating his COPD and emphysema on 
the question of etiology appear to have been based on a 
careful review of the facts specific to the veteran's case, 
and highlighted the evidence found to support a finding that 
a relationship between smoking and such disease was very 
likely.  Therefore, the Board finds that the competent 
medical evidence preponderates against the claim of service 
connection.  Overall, it is entitled to significant probative 
weight because of its fact specific analysis.  

In summary, none of this evidence tends to support a link to 
service on the basis of residual asbestos or gas exposure the 
veteran may have received during service.  The opinions of 
the examiners who have opined in favor of smoking related 
illness are not contradicted by other evidence.  The veteran 
did not testify that he only recently learned of possible 
asbestos or claimed gas exposure in military service, so the 
Board may reasonably draw a negative inference from the 
absence of any contention earlier when specialists were 
evaluating him and offering opinions as to the nature of his 
pulmonary disorder.  

The Court has held that it is the Board's duty to determine 
the credibility and weight of evidence.  Wood v. Derwinski, 
1 Vet. App. 190 (1991).  While the Board may not ignore the 
opinion of a physician, it is certainly free to discount the 
credibility of that physician's statement.  Sanden v. 
Derwinski, 2 Vet. App. 97 (1992).  Greater weight may be 
placed on one physician's opinion than another's, depending 
on factors such as reasoning employed by the physicians, and 
whether or not and the extent to which they reviewed prior 
clinical records and other evidence, Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  

In this case, the Board finds for the aforementioned reasons 
that the opinions of the veteran's personal physicians that 
he has a smoking related pulmonary disease are not outweighed 
by an opinion favoring the claim.  Indeed, the record does 
not contain such an opinion although the etiology for the 
veteran's respiratory illness has been discussed over many 
years.  Medical practitioners have provided opinions 
supporting smoking related illness.  However, there is no 
probative evidence to reasonably call into question the 
medical basis relied on in these opinions.  Thus, the 
preponderance of the evidence is against the claim and the 
appeal must be denied. 

The Board believes it has an obligation to mention that the 
VA General Counsel previously held that under certain 
circumstances death or disability resulting from the 
identifiable residuals of disease due to tobacco use during 
service or nicotine dependence is compensable under the law 
governing VA benefits.  

The General Counsel held that the possible effect of smoking 
before and after military service must be taken into account 
in making this determination. VAOPGCPREC 19-97, (O.G.C. Prec 
19-97), 62 Fed. Reg. 37,955 (1997) and VAOPGCPREC 2-93, 
(O.G.C. Prec 2-93), 58 Fed. Reg. 42,756 (1993).  Although 
precedent opinions are binding on the Board, there has been a 
change in the law that is pertinent to this claim in view of 
the record.  38 U.S.C.A. § 7104(c) (West 1991).  

Applicable law now provides that a veteran's disability or 
death shall not be considered to have resulted from personal 
injury suffered or disease contracted in the line of duty in 
the active military, naval, or air service for purposes of 
this title on the basis that it resulted from injury or 
disease attributable to the use of tobacco products by the 
veteran during the veteran's service.  38 U.S.C.A. § 1103.  

VA in April 2001 amended its regulations to conform to a 
previously enacted law in June 1998 that added 38 U.S.C.A. 
§ 1103.  The law and implementing regulation precludes 
service connection for disability or death linked to use of 
tobacco products in service in claims received after June 9, 
1998.  See 38 C.F.R. § 3.300 (2001).  The veteran filed his 
initial claim in June 1999, so if he intended to base a claim 
on inservice smoking, the more restrictive provisions would 
be applicable.

Residuals of a Head Injury

The Board found previously that medical statements from Dr. 
R.A.H. that referred to a possible link between headaches, 
syncopal episodes and the injury during military service as 
the veteran reported satisfied threshold elements to go 
forward with the claim.  The Board at the initial stage of 
this proceeding did not conduct any evaluation of these 
statements from the standpoint of assessing probative weight 
in the adjudication on the merits.  That evaluation was 
deferred pending the additional development that the RO was 
conscientious in completing.  

With regard to the 1997 statement, Dr. R.A.H. discussed 
syncopal attacks and the veteran having had a concussion or 
blow to the back of the head which could be a factor in his 
syncope.  The physician stated he understood the veteran had 
sustained such injury, which implies the information was 
related to him rather than any enhancement from his own 
review.  The record did not show any concussion or 
significant head injury in service in view of the information 
compiled from the service hospital records and the separation 
examination.  Notable as well is that the veteran directed 
the VA examiner to the top of the head not the back of the 
head, and that the examiner found no scar residuals.  Thus, 
Dr. R.A.H. presumed certain facts not in evidence which 
diminishes the probative weight of his statement.  See Grover 
v. West, 12 Vet. App. 109, 112 (1999), affirming LeShore v. 
Brown, 8 Vet. App. 406 (1995). 

Further, the Board observes that the testimony and written 
recollections regarding headaches or claimed head injury 
residuals is not confirmed after service.  See for example 
McManaway v. West, 13 Vet. App. 60, 67 (1999).  Although the 
veteran mentioned intermittent headaches on one occasion in 
the late 1950's, neither headaches nor any other claimed 
manifestation was mentioned to the VA examiner in 1999.  Dr. 
R.A.H. also stated later regarding headaches that he 
"understood" the veteran had a back injury that could 
contribute to headaches and neck pain.  That statement is not 
probative of head injury residuals as a cause of headaches.  

Furthermore, Dr. R.A.H. said he treated the veteran off and 
on for chronic headaches.  However, his extensive treatment 
record beginning in 1996 did not contain any history or 
clinical information corresponding to such treatment or, as 
significant, any reference to headache complaints or the 
basis for concluding the veteran had chronic headaches.  In 
the record initially provided there were also records from a 
consulting physician, Dr. A.L., that were pertinently 
unremarkable as well.  No neurology examiner has reported 
chronic headaches and one examiner characterized headaches 
the veteran reported as insignificant.

The records more recently received contained reports 
beginning in 1985 that contained several periods of 
hospitalization through 1992.  None of these reports 
mentioned any remote head injury, chronic headaches or other 
problems related to the remote injury.  The reports from 
consulting neurologists in 1997 were silent regarding head 
injury or headaches in the medical history.  The occurrence 
of concussion or any significant head injury is stated rather 
speculatively in the statements of Dr. R.A.H. and has no 
other medical support in the recent record.  

The weight of a medical opinion is diminished where that 
opinion is ambivalent, based on an inaccurate factual 
premise, or based on an examination of limited scope, or 
where the basis for the opinion is not stated.  See Reonal v. 
Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. App. 
140 (1993); Guerrieri, supra.  Thus, the Board finds the 
statements from Dr. R.A.H. to be of low probative value is 
the determination of service connection for head injury 
residuals as undoubtedly the veteran provided the history 
relied on.  The manner in which Dr. R.A.H. phrased his 
statements does not indicate an independent assessment of the 
record served as the basis for his statements.  

In contrast to Dr. R.A.H., the Board must point out that the 
VA examiner in 2000 addressed this issue directly and found 
no residuals immediately after the injury or currently.  It 
is pertinent to note that the examiner reviewed pertinent 
medical records as evidenced by the comprehensive report.  
The examiner concluded that the veteran had no link to the 
remote head injury for this passing out (syncopal) episodes.  

This was based on the occurrence several decades after the 
event and the presence of other established disorders that 
could account for them.  The VA examiner also concluded the 
cervical spine disability was not linked to any injury in 
military service.

As noted previously, the Board may not ignore the opinion of 
a physician, but may discount the credibility of that 
physician's statement.  Sanden, supra.  Greater weight is 
placed on the VA physician's opinion in 2000 than that of Dr. 
R.A.H. since the VA opinion was based on a review of prior 
clinical records and other evidence including the veteran's 
history.  As noted elsewhere, Dr. R.A.H. based his statements 
on what he was led to believe, rather than what he determined 
was probable from a review of the record.  In essence he 
undoubtedly assumed facts not shown, such as a concussion.  
Gabrielson, supra.  Other clinicians that have evaluated the 
veteran neurologically have not linked any current difficulty 
to the claimed remote head injury.  This further lessens the 
evidentiary value of Dr. R.A.H.'s statements to the extent 
they can be viewed as supporting the claim.  See Wood and 
Guerrieri, both supra.

Therefore, the Board finds that the medical evidence 
preponderates against the claim of entitlement to service 
connection.  Overall, the VA opinion is entitled to 
significant probative weight because of its fact specific 
analysis.  Other examiners have also not linked any current 
problem to the remote head injury; thus both sources 
contradict the supportive statements from the veteran's 
personal physician.  The VA examiner found no nexus to 
service for the syncopal attacks that reportedly occurred 
several decades after service.  

The Board has not ignored the fact that service medical 
records for his second period of service are not available.  
The question here is one of continuity and the veteran told 
the VA examiner he served without limitation although he 
recalled having received treatment in later testimony.  

The examiner attached significance to the veteran having 
served without limitation, and his later recollection of 
treatment did not serve to contradict his statement of 
unlimited service that the examiner found significant, any 
treatment notwithstanding.  Further, the examiner did not 
comment on the absence of such records or suggest the opinion 
was in any way compromised by their absence.  

Thus, the Board feels the absence of the records did not 
influence the medical review against the claim since the 
veteran did not recall any limitation as a result of such 
treatment.  The decision turns on the current existence of 
disability linked to remote injury in military service.  For 
reasons stated, the Board has found the competent evidence 
preponderates against the claim of entitlement to service 
connection, and that the benefit of the doubt rule has no 
application here.  

Disability manifested by pain in the neck, shoulders and legs

What is shown is that the veteran has arthritis of the 
cervical spine, tendinitis or arthritis of the left shoulder 
and a neuropathy that affects the lower extremities.  
Unfortunately none of the medical evaluations has linked any 
of these disorders to his military service.  

The initial reference to any of these complaints is several 
decades after military service.  According to the 1988 and 
1990 hospital records, his medical history was basically 
negative and the references in the early 1990's to back pain 
did not include the neck.  

Examiners in 1996 ruled out claudication for lower extremity 
pain and Dr. R.A.H. mentioned a tendinitis of the left 
shoulder, later described as chronic and recurring, that was 
linked to unloading a truck at that time.  Thereafter he 
reported ongoing osteoarthritis in evaluating ongoing 
complaints.  

In 1997 he described neck pain as occasional to a neurology 
examiner, and a VA examiner in 2000 found cervical 
spondylosis, which is a general term for changes due to 
osteoarthritis.  The examiner stated this had no nexus to 
military service, and there is no medical opinion noted to 
contradict that conclusion.  

The veteran appears to have polyneuropathy that affects the 
lower extremities and also edema of the legs that is linked 
to heart disease that has its origin in his pulmonary 
disorders.  In the neurology evaluation of his complaints 
there was no inference of a link to his military service.  

In summary, none of this evidence, which includes competent 
medical opinion, tends to support a link to service for 
arthritis of the cervical spine, tendinitis or arthritis of 
the left shoulder and a neuropathy.  Significant weight is 
assigned to the VA examiner who reviewed the record, and 
obtained pertinent history to conclude the cervical spine 
disorder had no link to military service.  

As for the left shoulder, there is no evidence of any 
connection to military service in the history according to 
Dr. R.A.H.  Likewise there is no nexus for an idiopathic 
diffuse polyneuropathy ("CDIP" in the record).  Gabrielson, 
supra.  There is no plausible basis in the record to support 
further development of this matter in view of the competent 
evidence that clearly preponderates against the claim of 
entitlement to service connection.  


ORDER

Entitlement to service connection for residuals of a head 
injury is denied.

Entitlement to service connection for bullous emphysema and 
COPD is denied.

Entitlement to service connection for a disability manifested 
by pain in the neck, shoulders and legs is denied.



			
                    J. F. GOUGH                                   
HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals



		
RONALD R. BOSCH
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

